United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-1095
                                 ___________

Floyd Webb,                              *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
        v.                               * District Court for the
                                         * Western District of Arkansas.
John C. Kilgore, Sheriff, Lafayette      *
County, Arkansas; Bill Butler,           *    [UNPUBLISHED]
Lafayette County Jail; Vernon Watson, *
Jailer, Lafayette County Jail; Arnold    *
Simmons, Jailer, Lafayette County Jail; *
Duncan & Rainwater, P.A., Attorneys; *
Bobby E. Shepherd, U. S. Magistrate      *
Judge; Jason Hamilton, Jailer, Lafayette *
County Jail,                             *
                                         *
             Appellees.                  *
                                   ___________

                        Submitted: March 20, 2003
                            Filed: March 24, 2003
                                 ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.
      Arkansas inmate Floyd Webb appeals the District Court’s1 28 U.S.C.
§ 1915(e)(2)(B) (2000) dismissal of his 42 U.S.C. § 1983 lawsuit. Having carefully
reviewed the record, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per
curiam), we summarily affirm for the reasons stated by the District Court, see 8th Cir.
R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Beverly Stites Jones, United States Magistrate Judge for the Western District of
Arkansas.
                                          -2-